AMENDMENT TO EMPLOYMENT AGREEMENT BETWEEN RICHARD A. BIANCO AND AMBASE
CORPORATION DATED EFFECTIVE JUNE 17, 2013




THIS AMENDMENT is entered into this 17th day of June 2013 by and between Richard
A. Bianco (the "Executive" or "Mr. Bianco") and AmBase Corporation, a Delaware
corporation (the "Company").


WHEREAS, the Company and the Executive entered into an employment agreement
dated March 30, 2006 as amended (the "2007 Employment Agreement"), pursuant to
which the Executive is employed by the Company as Chairman, President and Chief
Executive Officer for an employment period ending May 31, 2015; and


WHEREAS, the parties hereto desire by this writing to amend the Employment
Agreement to extend the term of Mr. Bianco's employment to May 31, 2018, or such
shorter period as mutually agreed to.


NOW, THEREFORE, it is AGREED that the Employment Agreement shall be amended
effective June 17, 2013 as follows:



1. The 2007 Employment Agreement as amended currently provides for an employment
period ending May 31, 2015.  Section 1(a) of the Employment Agreement, first
sentence, currently states as follows:



"(1)  Term of Employment.  (a)  The Company hereby agrees to continue its
employment of Executive and Executive hereby agrees to continue his employment
as Chairman, President and Chief Executive Officer of the Company for an
additional five-year period commencing June 1, 2007 and ending May 31, 2015, or
for such shorter period as may be mutually agreed upon by the Company and
Executive (the "Employment Period"), subject to the terms and conditions of this
Agreement."



2. Pursuant to this Amendment, the term of the 2007 Employment Agreement shall
be extended for three additional years to May 31, 2018, or such shorter periods
as may be mutually agreed upon by the Company and Executive.  Therefore,
pursuant to this Amendment, Section 1 (a) of the Employment Agreement, first
sentence as currently stated shall be deleted in its entirety and replaced with
the following:



"(1)  Term of Employment.  (a)  The Company hereby agrees to continue its
employment of Executive and Executive hereby agrees to continue his employment
as Chairman, President and Chief Executive Officer of the Company for an
additional period ending on May 31, 2018, or for such shorter period as may be
mutually agreed upon by the Company and Executive (the "Employment Period"),
subject to the terms and conditions of this Agreement."


All defined terms used without definitions shall have the meanings provided in
the Employment Agreement.


Except as herein amended, all other terms and conditions of the Employment
Agreement shall remain the same and the Employment Agreement as herein amended
shall remain in full force and effect.


IN WITNESS WHEREOF, the Employment Agreement is hereby amended effective as of
June 17, 2013.


Accepted and Agreed:
AmBase Corporation


/s/ Richard A.
Bianco                                                                                By:
 /s/ John P. Ferrara
Richard A.
Bianco                                                                                    Name:
 John P. Ferrara
Title:    Vice President & Chief Financial Officer
 

